Citation Nr: 1723303	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  09-19 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating, in excess of 40 percent, for peripheral neuropathy of the right lower extremity. 

2.  Entitlement to an increased rating, in excess of 40 percent, for peripheral neuropathy of the left lower extremity. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1972.  He is a recipient of the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which continued 10 percent ratings for peripheral neuropathy of each lower extremity.

In a May 2009 Decision Review Officer (DRO) decision, the RO increased the Veteran's disability ratings for peripheral neuropathy for the right and left lower extremities to 20 percent, effective July 14, 2008.  In a June 2013 rating decision, the RO increased these ratings to 40 percent, effective July 14, 2008.  

In April 2014, the Veteran testified during a Board hearing before the undersigned.  A transcript of that hearing is of record.  

In July 2014, the Board remanded the claims for additional development.  At that time, the Board also recognized the issue of entitlement to a TDIU as part of the increased rating claims pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the right lower extremity has been manifested, at its worst, by moderately severe incomplete paralysis.

2.  The Veteran's peripheral neuropathy of the left lower extremity has been manifested, at its worst, by moderately severe incomplete paralysis.

3.  The Veteran's service connected disabilities meet the percentage criteria for TDIU and prevent him from securing or following a gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for peripheral neuropathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8620 (2016).

2.  The criteria for a rating in excess of 40 percent for peripheral neuropathy of the left lower extremity are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8620.

The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No notice or due process deficiencies have been alleged by the Veteran or his representative.  


II. Pertinent Law and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities from the same injury if the symptomatology for the conditions is not duplicative or overlapping.  38 C.F.R. § 4.14; see Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).

Where entitlement to disability compensation has already been established and an increase in the assigned rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.

The Veteran's peripheral neuropathy of the right and left lower extremities are assigned 40 percent ratings under Diagnostic Code 8521-8620.  

Diagnostic Code 8521 pertains to the external popliteal nerve.  Mild incomplete paralysis is rated 10 percent; moderate, is rated 20 percent; and severe incomplete paralysis is rated 30 percent.  Complete paralysis; foot drop and slight droop of the first phalanges of all toes, inability to dorsiflexion the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of the foot lost, adduction weakened; anesthesia covers the entire dorsum of the foot and toes.

Diagnostic Code 8620 rates neuritis of the sciatic nerve.  A 10 percent rating is warranted for mild incomplete paralysis.  A 20 percent rating is warranted when there is moderate incomplete paralysis.  A 40 percent rating is warranted when there is moderately severe incomplete paralysis.  A 60 percent rating is warranted when there is severe incomplete paralysis, with marked muscular atrophy.  Complete paralysis warrants an 80 percent rating where the foot dangles and drops, there is no active movement possible of muscle below the knee and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.   Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.
	
In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

III.  Factual Background and Analysis 

The Veteran submitted a claim for increase that was recognized as having been received in July 2008.  Pertinent evidence of record includes VA treatment records dated through November 2015; VA examination reports dated in August 2007, September 2008, May 2012, and March 2016, and lay statements from the Veteran. 

In an August 2007 VA contract examination report; the Veteran reported tingling, numbness, and weakness of the arms and legs.  The examiner observed that there was tibial nerve involvement revealing a finding of neuritis.  There was sensory dysfunction with findings of decreased pinprick sensation from the knee to elbow.  There was no motor dysfunction at this time.  Neurological examination of the lower extremities revealed motor function within normal limits.  However, sensory function was abnormal with findings of decreased pinprick sensation from the knee to foot.  The right and left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  

At a September 2008 VA contract examination, the Veteran reported tingling and numbness.  There was "loss of all sensations."  There was no pain, weakness of the affected parts and paralysis of the affected parts.  The symptoms were reported to occur constantly.  The Veteran also reported that he walked with a cane due to the loss of feeling that caused him to stumble, especially if "he g[o]t up too quickly."   Upon neurological examination of the lower extremities, motor function was within normal limits, although sensory function was abnormal with findings of stocking distribution neuropathy.  The right and left lower extremity reflexes revealed knee jerk 1+ and ankle jerk 1+.  Peripheral nerve involvement was "not evident" during this examination.  The examiner further observed 3+ bilateral pitting edema and stasis dermatitis.   The examiner rendered a diagnosis of peripheral neuropathy of the bilateral lower extremities associated with diabetes mellitus, type II.  The examiner noted that "[a]ll nerves [were] involved and not in a specific nerve/dermatomal distribution.

In his May 2009 substantive appeal (via VA Form 9), the Veteran wrote that he "experience[d] significant, constant pain, which [he] would rate as an 8 or a 9."  He also wrote that he had "paralysis in both feet, which does not allow full range of motion in either foot" and that his legs and feet became "completely numb" in a sitting position.  

In May 2012, the Veteran underwent a Disability Benefits Questionnaire (DBQ) examination for his bilateral lower extremity peripheral neuropathy.  The examiner noted that the Veteran had moderate paresthesias and/or dysesthesias as well as numbness for both lower extremities.  Upon muscle strength testing, the examiner determined that all tested extremities, including knee extension, ankle plantar flexion, and ankle dorsiflexion, were normal and that the Veteran did not have muscle atrophy.  Upon reflex examination, the examiner measured 2+ for both knees and 0 for both ankles.  Sensory examination revealed decreased sensation for light touch as for both lower legs/ankles and feet/toes.  The examiner noted that there were trophic changes attributable to peripheral neuropathy, described as bilateral edema worse on the left.  There was significant darkening of the shins with eczema and hair loss.  

The examiner added that the Veteran's lower extremities were edematous affecting the ability to illicit reflexes and that his lower extremity neuropathy related to skin changes were very significant.  The examiner observed that the Veteran's gait was not normal due to obesity.   As for nerves affected, the examiner identified the sciatic nerve and found that the Veteran had moderately severe incomplete paralysis for both lower extremities.  Other tested nerves relevant to the lower extremities were found to be normal.  The examiner indicated that the Veteran did not use assistive devices as a normal mode of locomotion and that there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The Veteran did not have any scars attributable to peripheral neuropathy.  The examiner noted "no" as to whether the Veteran's peripheral neuropathy impacted his ability to work. 

At the April 2014 hearing, the Veteran testified that his ability to move around was limited due to peripheral neuropathy and that using his cane "kept [him] from going down quite a few times."  See April 2014 Hearing Tr. at 3.  He also averred that "[his] right leg [was] a little smaller [than his left]."  See April 2014 Hearing Tr. at 3.

In a March 2016 DBQ examination report, the examiner found that the Veteran had mild paresthesias and/or dysesthesias for both lower extremities.  There was no numbness in the lower extremities.  Strength testing was all normal including knee extension and flexion and ankle plantar flexion and dorsiflexion.  Deep tendon reflexes were also noted to be normal for knees and ankles.  Light touch or monofilament testing results were normal for knees and thighs, but decreased for ankle/lower legs and feet/toes.  The examiner determined that the Veteran did not have muscle atrophy or trophic changes.   The examiner further found that the Veteran had mild incomplete paralysis in the sciatic nerves of both lower extremities.  The Veteran also had mild incomplete paralysis of the femoral nerves in both lower extremities.  The Veteran did not have any scars due to his peripheral neuropathy of the lower extremities.   

VA treatment records through November 2015 document the Veteran's reports of pain, including numbness and tingling, in the lower extremities.  An October 2007 VA treatment note documents that motor strength was 5/5 bilaterally and reflexes were 2+ for knees and ankles bilaterally.  A January 2008 VA treatment record notes the Veteran's complaint of lower limb pain and numbness.  In January, March, and August 2014, the Veteran reported aching in the lower limbs.  An April 2015 VA treatment note contains the Veteran's report of painful feet and tingling in his toes. 

Based on the foregoing, the Board finds that the Veteran is not entitled to a rating in excess of 40 percent for his peripheral neuropathy of the right and left lower extremities for the entire appeal period.  

Diagnostic Code 8620, provides a maximum rating of 60 percent for severe incomplete paralysis, with marked muscular atrophy.  The Veteran's testimony suggests "a little" atrophy of the right leg, which would be much less than the marked level of disability required for the 60 percent rating.  The May 2012 and March 2016 examinations showed that there was no atrophy.  While the May 2012 DBQ examiner noted trophic changes attributable to peripheral neuropathy of the lower extremities, she found that the Veteran did not have muscle atrophy, required for a 60 percent rating under Diagnostic Code 8620.  

The May 2012 examiner further evaluated the severity of the Veteran's bilateral lower extremity peripheral neuropathy as moderately severe incomplete paralysis.  Likewise, the March 2016 examiner determined that the Veteran did not have muscle atrophy.   The remainder of clinical evidence does not otherwise suggest that the Veteran has suffered muscular atrophy or any other muscular deficiencies in the lower extremities at any point during the appeal period. Therefore, ratings in excess of 40 percent for the Veteran's peripheral neuropathy of the right and left lower extremities are not warranted during the entire appeal period.  38 C.F.R. § 4.124a, Diagnostic Code 8620.
 
Ratings under the criteria for disability of the popliteal or femoral nerves could not result in higher ratings; because the diagnostic codes pertaining to those nerves provide a maximum 40 percent rating.

A question remains as to whether the Veteran is entitled to separate ratings for a peroneal or femoral nerve disability.  Although his disability has been rated in combination as a sciatic and peroneal nerve disability; examinations have not reported involvement of the peroneal nerve the disability described in Diagnostic Code 8521 and 8620 contemplates similar symptoms; e.g. foot drop.  Hence separate ratings under these codes for the same disability would constitute pyramiding.  38 C.F.R. § 4.14 (2016).  

The Veteran has also been reported to have femoral nerve involvement and the rating code for that nerve impairment of muscles (the quadriceps) above the knee.  38 C.F.R. § 4.124a, Diagnostic Code 8526 (2016).  No impairment of the muscles above the knee was actually identified on examination other than the mild incomplete paralysis reported on the 2016 examination.  These symptoms are; however contemplated as part of the ratings for severe incomplete paralysis in each sciatic nerve extending all the way down the legs to the feet.  A separate rating for the femoral nerve would also constitute pyramiding.  

As the preponderance of the evidence is against ratings in excess of 40 percent for each lower extremity, reasonable doubt does not arise, and the claim must be denied. See 38 U.S.C.A. § 5107 (b).

IV.  TDIU

VA will grant TDIU to a Veteran whose disabilities are rated less than total, but meet certain percentage requirements and prevent him from securing or following a gainful occupation.  38 C.F.R. § 4.16(a).

The Veteran has met the percentage requirements for TDIU since the claim for increase on July 14, 2008.  His combined rating has been 90 percent and he had 40 percent ratings for peripheral neuropathy in each lower extremity.  Service connection is currently in effect for PTSD, evaluated 50 percent disabling since March 9, 2016 and 30 percent before that date; the just noted peripheral neuropathies; diabetes mellitus, rated 20 percent disabling; peripheral neuropathies of the upper extremities each rated 10 percent disabling, since August 3, 2007; and erectile dysfunction, evaluated as noncompensable.

In the July 2014 remand, the Board instructed the agency of original jurisdiction to arrange a VA general medical examination to comment on whether the Veteran's service-connected disabilities rendered him unemployable.  

In March 2016, the Veteran underwent such examination.  The examiner opined that "[a]t this point in time, [the Veteran's] type II DM and obesity will hinder his ability to perform some physical tasks," but that "[h]e should be able to manage sedentary employment."  The examiner did not provide a rationale or comment on the combined effects of service-connected disabilities.  The examiner did not consider the service connected (PTSD).  

Also in March 2016, a contract physician provided an opinion with regard to PTSD.  That examiner thought that PTSD would not keep the Veteran from working but noted that the Veteran used a cane and that it was physical disabilities that primarily kept him from working currently.  Most of the physical disabilities noted on the DM exam were service connected.

At his hearing the Veteran testified that he had last worked in a clothing store in 2012.  He said that this job required a lot of moving around, hanging up and taking down clothing and traveling.  He said that he could no longer perform this type of work.  He had previously worked for 25 years in a shipyard in a job that required him to bicycle from place to place delivering materials.

In sum, although the Veteran might be physically qualified to perform sedentary employment, the record does not show that he has employment experience that qualifies him for such employment.  

A decision of the United States Court of Appeals for the Federal Circuit has been interpreted as recognizing that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that the determination is for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  As the adjudicator, the Board resolves reasonable doubt in the Veteran's favor and grants entitlement to TDIU.  The Board has not set an effective date for the grant so as not to prejudice the Veteran's due process rights when the agency of original jurisdiction implements the decision and sets an effective date.


ORDER

A rating in excess of 40 percent for peripheral neuropathy of the right lower extremity is denied.

A rating in excess of 40 percent for peripheral neuropathy of the left lower extremity is denied.

Entitlement to TDIU is granted.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


